DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020, and July 29, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 9 – 11, 13, 17, 20, and 21 of U.S. Patent No. 10,009,132 ‘132) in view of Celinski et al (US Patent Application Publication 2007/0226530, hereinafter Celinski). 

Regarding claim 1, ‘132 discloses a method comprising: 
receiving an input time stamp at a wireless station in a wireless network (receiving an input time stamp at a first wireless station in a wireless network, see claim 1); 
generating an output time stamp based on the value of the local counter at a time a frame comprising the output stamp is predicted to be transmitted (determining an output time stamp from an extrapolation of at least two stored data pairs and a predicted value of the local clock when the output time stamp will be transmitted, see claim 1); and 
transmitting the frame comprising the output time stamp to a further wireless station within the wireless network (transmitting a frame comprising the output time stamp to wireless stations within one of the groups, see claim 1). 
However, ‘132 does not explicitly disclose “calculating an error between the value of the input time stamp and the value of a local counter driven by a local oscillator;” and “using the input time stamp to overwrite the local counter.”
 Celinski discloses the slave device receives beacon frame from AP, and data sent by master device indicative of master clock count, where the device adjusts its local clock by determining a value indicative of the frequency difference between master local and slave local ([0072] – [0081]).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ‘132 and Celinski before him or her, to incorporate the slave device determining the frequency difference and adjusting its local clock as Celinski, to improve the wireless station of ‘132 for the motivation of providing a form of accurate synchronization of multiple media output streams in an audio visual wireless playback arrangement (paragraph [0002] of Celinski).

Regarding claim 2, ‘132 and Celinski disclose the method according to claim 1, ‘132 discloses wherein receiving an input time stamp comprises: 
receiving a frame comprising an input time stamp (receiving a frame comprising an input time stamp, see claim 2). 

Regarding claim 3, ‘132 and Celinski disclose the method according to claim 2, ‘132 discloses wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 4). 

Regarding claim 4, ‘132 and Celinski disclose the method according to claim 2, ‘132 discloses wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 4), and wherein the wireless station comprises a single communication interface which operates as both the first and wherein the wireless station comprises a single communication interface which operates as both the first and second communication interfaces, see claim 5). 

Regarding claim 5, ‘132 and Celinski disclose the method according to claim 2, ‘132 discloses wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 4), and wherein the second communication interface is a wireless interface (wherein one of the first and the second communication interfaces is a wireless interface, see claim 17). 

Regarding claim 6, ‘132 and Celinski disclose the method according to claim 2, ‘132 discloses wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 4), and wherein the first communication interface is a wireless interface (wherein one of the first and the second communication interfaces is a wireless interface, see claim 17). 

Regarding claim 7, ‘132 and Celinski disclose the method according to claim 2, ‘132 discloses wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 4), and wherein the first communication interface is a wired interface (wherein the first communication interface is a wired interface, see claim 20). 

Regarding claim 8, ‘132 and Celinski disclose the method according to claim 1, but ‘132 does not explicitly disclose further comprising determining an amount of drift between the rate of the local counter and a master time stamp based on the elapsed time since a previous adjustment. 
Celinski discloses the slave device receives beacon frame from AP, and data sent by master device indicative of master clock count, where the device adjusts its local clock by determining a value indicative of the frequency difference between master local and slave local ([0072] – [0081]).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ‘132 and Celinski before him or her, to incorporate the slave device determining the frequency difference and adjusting its local clock as taught by Celinski, to improve the wireless station of ‘132 for the motivation of providing a form of accurate synchronization of multiple media output streams in an audio visual wireless playback arrangement (paragraph [0002] of Celinski).

Regarding claim 9, ‘132 and Celinski disclose the method according to claim 1, ‘132 discloses further comprising overwriting the local counter each time an input stamp is received (wherein the first wireless station comprises a counter, the method further comprising: incrementing the counter based on said local clock at the first wireless station, see claim 11). 

Regarding claim 10, ‘132 and Celinski disclose the method according to claim 1, ‘132 discloses wherein the input time stamp is an original time stamp generated by an access point in the wireless network (wherein the input time stamp is: an original time stamp generated by an access point in the wireless network, see claim 6). 

Regarding claim 11, ‘132 and Celinski disclose the method according to claim 1, wherein the input time stamp is a time stamp received from a master station and generated by the master station based on an input time stamp received by the master station (wherein the input time stamp is: a time stamp received from a master station in another group and generated by the master station based on an input time stamp received by the master station, see claim 6). 

Regarding claim 12, ‘132 and Celinski disclose the method according to claim 11, ‘132 discloses wherein the input time stamp received by the master station is an original time stamp generated by an access point in the wireless network (wherein the input time stamp received by the master station is an original time stamp generated by an access point in the wireless network, see claim 7). 

Regarding claim 13, ‘132 and Celinski disclose the method according to claim 1, ‘132 discloses wherein the frames are beacon frames (wherein the frames are beacon frames, see claim 3). 

Regarding claim 14, ‘132 and Celinski disclose the method according to claim 1, ‘132 discloses wherein the wireless station is a Wi-Fi™ station (wherein the wireless station is a Wi-Fi™ station, see claim 9). 

Regarding claim 15, ‘132 and Celinski disclose the method according to claim 1, ‘132 discloses wherein the wireless station is a wireless speaker (wherein the wireless station is a wireless speaker, see claim 10). 

Regarding claim 16, ‘132 discloses a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed, causes a layout processing system to generate a circuit layout description used in an integrated circuit manufacturing system to manufacture a device comprising: 
a local counter driven by a local oscillator (a counter, see claim 21); 
a first communication interface arranged to receive an input time stamp (a first communication interface arranged to receive an input time stamp, see claim 21); and 
a second communication interface arranged to transmit the output time stamp to wireless stations in one of a plurality of groups in a wireless network, see claim 21), 
generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted (a time stamp correction module arranged to determine an output time stamp from an extrapolation of two stored data pairs and a predicted value of the local clock when the output time stamp will be transmitted, wherein each stored data pair comprises an earlier received input time stamp and an earlier value of the local clock at the time the earlier input time stamp was received, see claim 21).
However, ‘132 does not explicitly disclose “wherein the output time stamp is generated by overwriting the local counter,” and “wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter, prior to overwriting the local counter.”
Celinski discloses the slave device receives beacon frame from AP, and data sent by master device indicative of master clock count, where the device adjusts its local clock by determining a value indicative of the frequency difference between master local and slave local ([0072] – [0081]).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ‘132 and Celinski before him or her, to incorporate the slave device determining the frequency difference and adjusting its local clock as taught by Celinski, to improve the wireless station of ‘132 for the motivation of providing a Celinski).

Regarding claim 17, ‘132 discloses a wireless station comprising: 
a local counter driven by a local oscillator (a local clock, see claim 13); 
a first communication interface arranged to receive an input time stamp (a first communication interface arranged to receive an input time stamp and to store a data pair comprising the received input time stamp and a value associated with the local clock when the input time stamp was received, see claim 13); and 
a second communication interface arranged to transmit an output time stamp to a further wireless station (second communication interface arranged to transmit the output time stamp to wireless stations in one of a plurality of groups in a wireless network, see claim 13), 
generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted (a time stamp correction module arranged to determine an output time stamp from an extrapolation of two stored data pairs and a predicted value of the local clock when the output time stamp will be transmitted, see claim 13).
However, ‘132 does not explicitly disclose “wherein the output time stamp is generated by overwriting the local counter,” and “wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter, prior to overwriting the local counter.”
Celinski discloses the slave device receives beacon frame from AP, and data sent by master device indicative of master clock count, where the device adjusts its local clock by determining a value indicative of the frequency difference between master local and slave local ([0072] – [0081]).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ‘132 and Celinski before him or her, to incorporate the slave device determining the frequency difference and adjusting its local clock as taught by Celinski, to improve the wireless station of ‘132 for the motivation of providing a form of accurate synchronization of multiple media output streams in an audio visual wireless playback arrangement (paragraph [0002] of Celinski).

Regarding claim 18, ‘132 and Celinski disclose a wireless network comprising at least one wireless station as set forth in claim 17 (the wireless network comprising two or more groups of wireless stations, see claim 1). 

Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16, and 20 of U.S. Patent No. 10,721,010 (Hereinafter ‘010). 

Regarding claim 1, ‘010 discloses a method comprising: 
receiving an input time stamp at a wireless station in a wireless network (receiving an input time stamp at a wireless station in a wireless network, see claim 1); 
calculating an error between a value of the input time stamp and a value of a local counter driven by a local oscillator, see claim 1); 
using the input time stamp to overwrite the local counter (using the input time stamp to overwrite the local counter, see claim 1); 
generating an output time stamp based on the value of the local counter at a time a frame comprising the output stamp is predicted to be transmitted (generating an output time stamp based on the value of the local counter at a time a frame comprising the output time stamp is predicted to be transmitted, see claim 1); and 
transmitting the frame comprising the output time stamp to a further wireless station within the wireless network (transmitting the frame comprising the output time stamp to wireless stations within one of the plurality of groups, see claim 1). 
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘010 Patent by essentially reciting the bold text of claim 1 of the ‘010 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 2, ‘010 discloses the method according to claim 1, wherein receiving an input time stamp comprises: 
receiving a frame comprising an input time stamp (receiving a frame comprising an input time stamp, see claim 2). 

Regarding claim 3, ‘010 discloses the method according to claim 2, wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 5). 

Regarding claim 4, ‘010 discloses the method according to claim 2, wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 6), and wherein the wireless station comprises a single communication interface which operates as both the first and second communication interfaces (wherein the wireless station comprises a single communication interface which operates as both the first and second communication interfaces, see claim 6). 

Regarding claim 5, ‘010 discloses the method according to claim 2, wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 7), and wherein the second communication interface is a wireless interface (wherein the second communication interface is a wireless interface, see claim 7). 

Regarding claim 6, ‘010 discloses the method according to claim 2, wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 8), and wherein the first communication interface is a wireless interface (wherein the first communication interface is a wireless interface, see claim 8). 

Regarding claim 7, ‘010 discloses the method according to claim 2, wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface (wherein the frame comprising an input time stamp is received via a first communication interface and the frame comprising the output time stamp is transmitted via a second communication interface, see claim 9), and wherein the first communication interface is a wired interface (wherein the first communication interface is a wired interface, see claim 9). 

Regarding claim 8, ‘010 discloses the method according to claim 1, further comprising determining an amount of drift between the rate of the local counter and a master time stamp based on the elapsed time since a previous adjustment (further comprising determining an amount of drift between the rate of the local counter and a master time stamp based on the elapsed time since a previous adjustment, see claim 3). 

Regarding claim 9, ‘010 discloses the method according to claim 1, further comprising overwriting the local counter each time an input stamp is received (further comprising repeating adjusting the rate of the local counter each time an input stamp is received, see claim 4). 

Regarding claim 10, ‘010 discloses the method according to claim 1, wherein the input time stamp is an original time stamp generated by an access point in the wireless network (wherein the input time stamp is an original time stamp generated by an access point in the wireless network, see claim 10). 

Regarding claim 11, ‘010 discloses the method according to claim 1, wherein the input time stamp is a time stamp received from a master station and generated by the master station based on an input time stamp received by the master station (wherein the input time stamp is a time stamp received from a master station in another group and generated by the master station based on an input time stamp received by the master station, see claim 11). 

Regarding claim 12, ‘010 discloses the method according to claim 11, wherein the input time stamp received by the master station is an original time stamp generated by an access point in the wireless network (wherein the input time stamp received by the master station is an original time stamp generated by an access point in the wireless network, see claim 12). 

Regarding claim 13, ‘010 discloses the method according to claim 1, wherein the frames are beacon frames (wherein the frames are beacon frames, see claim 13). 

Regarding claim 14, ‘010 discloses the method according to claim 1, wherein the wireless station is a Wi-Fi™ station (wherein the wireless station is a Wi-Fi™ station, see claim 14). 

Regarding claim 15, ‘010 discloses the method according to claim 1, wherein the wireless station is a wireless speaker (wherein the wireless station is a wireless speaker, se claim 15). 

Regarding claim 16, ‘010 discloses a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed, causes a layout processing system to generate a circuit layout description used in an integrated circuit manufacturing system to manufacture a device comprising: 
a local counter driven by a local oscillator (a local counter driven by a local oscillator, see claim 20); 
a first communication interface arranged to receive an input time stamp, see claim 20); and 
a second communication interface arranged to transmit an output time stamp to a further wireless station (a second communication interface arranged to transmit an output time stamp to wireless stations in one of a plurality of groups in a wireless network, see claim 20), 
wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted (wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted, see claim 20); and 
wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter, prior to overwriting the local counter (wherein the device further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter and adjust a rate of the local counter based on the error, prior to overwriting the local counter, see claim 20). 
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 16 of the instant application merely broadens the scope of claim 20 of the ‘010 Patent by essentially reciting the bold text of claim 20 of the ‘010 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 17, ‘010 discloses a wireless station comprising: 
a local counter driven by a local oscillator (a local counter driven by a local oscillator, see claim 16); 
a first communication interface arranged to receive an input time stamp (a first communication interface arranged to receive an input time stamp, see claim 16); and 
a second communication interface arranged to transmit an output time stamp to a further wireless station (a second communication interface arranged to transmit an output time stamp to wireless stations in one of a plurality of groups in a wireless network, see claim 16), 
wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted (wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted, see claim 16); and 
wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter, prior to overwriting the local counter (wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter and adjust a rate of the local counter based on the error, prior to overwriting the local counter, see claim 16). 
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 17 of the instant application merely broadens the scope of claim 16 of the ‘010 Patent by essentially reciting the bold text of claim 16 of the ‘010 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 18, ‘010 discloses a wireless network comprising at least one wireless station as set forth in claim 17 (the wireless network comprising two or more groups of wireless stations, see claim 1). 

Regarding claim 19, ‘010 discloses the wireless network according to claim 18, wherein: 
the second communication interface is arranged to transmit the output time stamp to wireless stations in one of a plurality of groups in a wireless network, each group running with a different timing clock (a second communication interface arranged to transmit an output time stamp to wireless stations in one of a plurality of groups in a wireless network, each group running with a different timing clock, see claim 16); and
the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter and adjust a rate of the local counter based on the error, prior to overwriting the local counter, see claim 16). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Celinski et al (US Patent Application Publication 2007/0226530), and further in view of William Sheet (US Patent Application Publication 2010/0086093). Hereinafter Celinski and Sheet.

Regarding claim 1, Celinski discloses a method comprising: 
receiving an input time stamp at a wireless station in a wireless network (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]; the receiving slave device is the wireless station in the wireless network, and the wireless network includes multiple client/slave devices); 
calculating an error between the value of the input time stamp and the value of a local counter driven by a local oscillator (the slave device uses the received timing data from the master device and the observed value of the slave_local_clock and TSF_slave_reading to calculate the frequency difference between its local clock counter frequency and the master device’s local clock counter frequency, paragraph [0078]; the device includes clock control logic that includes signal controlled oscillator (SCO) to adjust clock frequency, paragraphs [0046], [0083]); 
using the input time stamp to overwrite the local counter (the slave device makes appropriate adjustments to modify its local clock's frequency, paragraph [0082]; the slave device uses the received timing data to adjust the local clock frequency when it determines a difference between master local and slave local clock). 
However, Celinski does not explicitly disclose “generating an output time stamp based on the value of the local counter at a time a frame comprising the output stamp is predicted to be transmitted;” and “transmitting the frame comprising the output time stamp to a further wireless station within the wireless network.”
Sheet discloses a wireless, multi-channel audio/video system that includes a host wireless receiver/transmitter including an AV receiver with a host wireless host module, and a plurality of wireless speakers each including wireless module to enable communication with the host, where a wireless host module resides within one or more of the other devices (Fig. 2, paragraphs [0016], [0017]), where the wireless module in the wireless speaker receives wireless audio data and auxiliary packets from the host and other wireless devices as well as transmits to the host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 2, Celinski and Sheet disclose the method according to claim 1, Celinski discloses wherein receiving an input time stamp comprises: 
receiving a frame comprising an input time stamp (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]). 

Regarding claim 3, Celinski and Sheet disclose the method according to claim 2, Celinski discloses wherein the frame comprising an input time stamp is received via a first communication interface (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075])
However, Celinski does not explicitly disclose “the frame comprising the output time stamp is transmitted via a second communication interface.”
Sheet discloses wireless speaker includes wireless module that receives wireless audio data and auxiliary packets from the Host and other wireless devices, as well as transmits auxiliary information to the Host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a Sheet).

Regarding claim 4, Celinski and Sheet disclose the method according to claim 2, Celinski discloses wherein the frame comprising an input time stamp is received via a first communication interface (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]), and wherein the wireless station comprises a single communication interface which operates as both the first and second communication interfaces (the device includes a wireless interface that includes an antenna subsystem, which is connected to a wireless network transceiver unit that implements a wireless station, paragraph [0043]; a transceiver is a communication interface that transmits (i.e. second communication interface) and receives (i.e. first communication interface)). 
However, Celinski does not explicitly disclose “the frame comprising the output time stamp is transmitted via a second communication interface.”
Sheet discloses wireless speaker includes wireless module that receives wireless audio data and auxiliary packets from the Host and other wireless devices, as well as transmits auxiliary information to the Host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 5, Celinski and Sheet disclose the method according to claim 2, wherein the frame comprising an input time stamp is received via a first communication interface (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]).
Celinski does not explicitly disclose “the frame comprising the output time stamp is transmitted via a second communication interface, and wherein the second communication interface is a wireless interface.”
Sheet discloses wireless speaker includes wireless module that receives wireless audio data and auxiliary packets from the Host and other wireless devices, as well as transmits auxiliary information to the Host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 6, Celinski and Sheet disclose the method according to claim 2, wherein the frame comprising an input time stamp is received via a first communication interface (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]), and wherein the first communication interface is a wireless interface (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]). 
However, Celinski does not explicitly disclose “the frame comprising the output time stamp is transmitted via a second communication interface.”
Sheet discloses wireless speaker includes wireless module that receives wireless audio data and auxiliary packets from the Host and other wireless devices, as well as transmits auxiliary information to the Host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 7, Celinski and Sheet disclose the method according to claim 2, Celinski discloses wherein the frame comprising an input time stamp is received via a first communication interface (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]), and wherein the first communication interface is a wired interface (the term wireless is to be interpreted broadly herein to include wired communication that using radio frequency signals, see paragraph [0123]). 
However, Celinski does not explicitly disclose “the frame comprising the output time stamp is transmitted via a second communication interface.”
Sheet discloses wireless speaker includes wireless module that receives wireless audio data and auxiliary packets from the Host and other wireless devices, as well as transmits auxiliary information to the Host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a Sheet).

Regarding claim 8, Celinski and Sheet disclose the method according to claim 1, Celinski discloses further comprising determining an amount of drift between the rate of the local counter and a master time stamp based on the elapsed time since a previous adjustment (the slave device determines a value indicative of the frequency difference between master local and slave local clock to determine a signal to use to adjust the local clock frequency, where the slave device makes appropriate adjustments to modify its local clock's frequency in a first operating mode by using frequency adjustment logic when the difference between the frequency of the master local clock and the frequency of the slave local clock is relatively large, paragraphs [0079], [0082] – [0084]). 

Regarding claim 9, Celinski and Sheet disclose the method according to claim 1, Celinski discloses further comprising overwriting the local counter each time an input stamp is received (the slave device determines a value indicative of the frequency difference between master local and slave local clock to determine a signal to use to adjust the local clock frequency, paragraph [0079]; where the device uses phase lock loop that produces a local clock signal that is phase synchronized to the master clock, paragraph [0094]; the device repeating adjusting the rate in the phase lock loop (i.e. overwriting the local counter)). 

Regarding claim 10, Celinski and Sheet disclose the method according to claim 1, Celinski discloses wherein the input time stamp is an original time stamp generated by an access the slave device receives a beacon frame sent by the master device or probe response frames sent by the access point, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]). 

Regarding claim 11, Celinski and Sheet disclose the method according to claim 1, but Celinski does not explicitly disclose wherein the input time stamp is a time stamp received from a master station and generated by the master station based on an input time stamp received by the master station. 
Sheet discloses a wireless, multi-channel audio/video system that includes a host wireless receiver/transmitter including an AV receiver with a host wireless host module, and a plurality of wireless speakers each including wireless module to enable communication with the host, where a wireless host module resides within one or more of the other devices (Fig. 2, paragraphs [0016], [0017]), where the wireless module in the wireless speaker receives wireless audio data and auxiliary packets from the host and other wireless devices as well as transmits to the host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices (i.e. another group).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 12, Celinski and Sheet disclose the method according to claim 11, but Celinski does not explicitly disclose wherein the input time stamp received by the master station is an original time stamp generated by an access point in the wireless network. 
Sheet discloses a wireless, multi-channel audio/video system that includes a host wireless receiver/transmitter including an AV receiver with a host wireless host module, and a plurality of wireless speakers each including wireless module to enable communication with the host, where a wireless host module resides within one or more of the other devices (Fig. 2, paragraphs [0016], [0017]), where the wireless module in the wireless speaker receives wireless audio data and auxiliary packets from the host and other wireless devices as well as transmits to the host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices (i.e. another group).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 13, Celinski and Sheet disclose the method according to claim 1, Celinski discloses wherein the frames are beacon frames (the slave device receives beacon frames from master device, paragraph [0073]). 

Regarding claim 14, Celinski and Sheet disclose the method according to claim 1, Celinski discloses wherein the wireless station is a Wi-Fi™ station (each component playback unit includes a playback transducer, e.g., a loudspeaker, and is designed to play back one or more components (channels) of a multi-channel audio stream, and includes wireless interface, e.g., conforming to the IEEE 802.11 standard, paragraphs [0040], [0042]; Wi-Fi devices use IEEE 802.11 standard). 

Regarding claim 15, Celinski and Sheet disclose the method according to claim 1, wherein the wireless station is a wireless speaker (each component playback unit includes a playback transducer, e.g., a loudspeaker, and is designed to play back one or more components (channels) of a multi-channel audio stream, and includes wireless interface, e.g., conforming to the IEEE 802.11 standard, paragraphs [0040], [0042]; the component playback unit is a wireless speaker). 

Regarding claim 16, Celinski discloses a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed, causes a layout processing system to generate a circuit layout description used in an integrated circuit manufacturing system to manufacture a device (the component playback unit includes a microcontroller that is a DSP device and that runs programs on the playback unit, and a memory that stores operating system and other programs, including programs that implement one or more of the method embodiments of the invention, paragraph [0043]) comprising: 
the device includes clock control logic that includes signal controlled oscillator (SCO) to adjust clock frequency, paragraphs [0046], [0083]); 
a first communication interface arranged to receive an input time stamp (the device includes a wireless interface that includes an antenna subsystem, which is connected to a wireless network transceiver unit that implements a wireless station, paragraph [0043]; a transceiver is a communication interface that transmits (i.e. second communication interface) and receives (i.e. first communication interface)); and 
a second communication interface arranged to transmit an output time stamp to a further wireless station (the device includes a wireless interface that includes an antenna subsystem, which is connected to a wireless network transceiver unit that implements a wireless station, paragraph [0043]; the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), paragraph [0042]; a transceiver is a communication interface that transmits (i.e. second communication interface) and receives (i.e. first communication interface), and the receiving slave device is the wireless station in the wireless network, and the wireless network includes multiple client/slave devices); and 
wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter (the slave device uses the received timing data from the master device and the observed value of the slave_local_clock and TSF_slave_reading to calculate the frequency difference between its local clock counter frequency and the master device’s local clock counter frequency, paragraph [0078]; the device includes clock control logic that includes signal controlled oscillator (SCO) to adjust clock frequency, paragraphs [0046], [0083]), prior to overwriting the local counter (the slave device determines a value indicative of the frequency difference between master local and slave local clock to determine a signal to use to adjust the local clock frequency, paragraph [0079]; the slave device makes appropriate adjustments to modify its local clock's frequency, paragraph [0082]; the slave device uses the received timing data to adjust the local clock frequency when it determines a difference between master local and slave local clock). 
However, Celinski does not explicitly disclose “wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted.”
Sheet discloses a wireless, multi-channel audio/video system that includes a host wireless receiver/transmitter including an AV receiver with a host wireless host module, and a plurality of wireless speakers each including wireless module to enable communication with the host, where a wireless host module resides within one or more of the other devices (Fig. 2, paragraphs [0016], [0017]), where the wireless module in the wireless speaker receives wireless audio data and auxiliary packets from the host and other wireless devices as well as transmits to the host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to incorporate the wireless host module and plurality of wireless modules as taught by Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 17, Celinski discloses a wireless station (the component playback unit, paragraph [0043]) comprising: 
a local counter driven by a local oscillator (the device includes clock control logic that includes signal controlled oscillator (SCO) to adjust clock frequency, paragraphs [0046], [0083]); 
a first communication interface arranged to receive an input time stamp (the device includes a wireless interface that includes an antenna subsystem, which is connected to a wireless network transceiver unit that implements a wireless station, paragraph [0043]; a transceiver is a communication interface that transmits (i.e. second communication interface) and receives (i.e. first communication interface)); and 
the device includes a wireless interface that includes an antenna subsystem, which is connected to a wireless network transceiver unit that implements a wireless station, paragraph [0043]; the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), paragraph [0042]; a transceiver is a communication interface that transmits (i.e. second communication interface) and receives (i.e. first communication interface), and the receiving slave device is the wireless station in the wireless network, and the wireless network includes multiple client/slave devices); and 
wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter the slave device uses the received timing data from the master device and the observed value of the slave_local_clock and TSF_slave_reading to calculate the frequency difference between its local clock counter frequency and the master device’s local clock counter frequency, paragraph [0078]; the device includes clock control logic that includes signal controlled oscillator (SCO) to adjust clock frequency, paragraphs [0046], [0083]), prior to overwriting the local counter (the slave device determines a value indicative of the frequency difference between master local and slave local clock to determine a signal to use to adjust the local clock frequency, paragraph [0079]; the slave device makes appropriate adjustments to modify its local clock's frequency, paragraph [0082]; the slave device uses the received timing data to adjust the local clock frequency when it determines a difference between master local and slave local clock). 
Celinski does not explicitly disclose “wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted.”
Sheet discloses a wireless, multi-channel audio/video system that includes a host wireless receiver/transmitter including an AV receiver with a host wireless host module, and a plurality of wireless speakers each including wireless module to enable communication with the host, where a wireless host module resides within one or more of the other devices (Fig. 2, paragraphs [0016], [0017]), where the wireless module in the wireless speaker receives wireless audio data and auxiliary packets from the host and other wireless devices as well as transmits to the host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 18, Celinski and Sheet disclose a wireless network comprising at least one wireless station as set forth in claim 17 (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), paragraph [0042] of Celinski, see rejection of claim 17). 

Regarding claim 19, Celinski and Sheet disclose the wireless network according to claim 18, Celinski discloses wherein: 
the rate adjustment unit is further arranged to adjust a rate of the local counter based on the error, prior to overwriting the local counter (the slave device determines a value indicative of the frequency difference between master local and slave local clock to determine a signal to use to adjust the local clock frequency, where the slave device makes appropriate adjustments to modify its local clock's frequency in a first operating mode by using frequency adjustment logic when the difference between the frequency of the master local clock and the frequency of the slave local clock is relatively large, paragraphs [0079], [0082] – [0084]). 
Celinski does not explicitly disclose “the second communication interface is arranged to transmit the output time stamp to wireless stations in one of a plurality of groups in a wireless network, each group running with a different timing clock.”
Sheet discloses a wireless, multi-channel audio/video system that includes a host wireless receiver/transmitter including an AV receiver with a host wireless host module, and a plurality of wireless speakers each including wireless module to enable communication with the host, where a wireless host module resides within one or more of the other devices (Fig. 2, paragraphs [0016], [0017]), where the wireless module in the wireless speaker receives wireless audio data and auxiliary packets from the host and other wireless devices as well as transmits to the host and other wireless devices (paragraph [0021]), and the wireless module includes radio that receives data packets and associated timestamps, and sends and receives control signals, e.g., a beacon pulse used as a common timing reference (paragraphs [0025]), the control logic in the wireless module determines the Host clock frequency from one or both of the data packets and timestamp received from the Host and sets the local clock frequency based upon the determination (paragraphs [0026]), and a common beacon period is maintained by the Host and wireless modules transmitting a beacon pulse based on the predetermined period, where the devices will receive the beacon pulses from one another (paragraphs [0029]). The wireless module receives the data packets and timestamp from the Host, where the wireless module determines the output timing by setting the local clock frequency, and transmits the common timing to the Host and other wireless devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Celinski and Sheet before him or her, to Sheet, to improve the communication between devices of Celinski for the motivation of transmitting a clock signal wirelessly in accuracy by regenerating a local clock within a wireless module and synchronizing the local clock with a wireless host clock (paragraph [0006], [0007] of Sheet).

Regarding claim 20, Celinski and Sheet disclose the wireless network according to claim 19, Celinski discloses further comprising:
a plurality of wireless stations as set forth in claim 17 (the slave device receives a beacon frame sent by the master device, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), paragraph [0042] of Celinski, see rejection of claim 17); and 
a time keeper selection element arranged to dynamically select a wireless station from the plurality of wireless stations to act as time keeper and generate original time stamps (the master device is also a client device, and is selected randomly by a selection process, paragraph [0049]; the slave device receives a beacon frame sent by the master device or probe response frames sent by the access point, where the master device is a device that uses wireless interface conforming to the IEEE 802.11 standard to communicate with other client devices (acting as slave devices), and the slave device receives data sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, paragraphs [0042], [0050], [0072] – [0075]; the wireless device is the time keeper selection element that selects a device from the network to act as a master device and generates original time stamp).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KATARIA et al – generates received time stamps for transferred packets, determine received time stamp intervals for transferred packets
Kamran RAHBAR – timing information over a packet network at a local receiver, timing information is received at intervals timing from a remote source and compared with a locally generated clock signal to generate an input signal y(k) subject to noise representative of the phase difference between the source clock signal and the local receiver clock signal
Niko HAASTAINEN – the host data source sends repeatedly a synchronization sample to at least one receiver, the receiver replies to the synchronization sample by a return sample, the host calculates a latency for each receiver based on the sending time of the synchronization sample and the reception time of the return sample and the processing time of the receiver, the host sends to the receiver information of the calculated latency in combination with the time stamp the measurement time, based on this information the receiver adjusts the function of its clock
AWEYA et al – the slave device receives a first message from master device having a first time-stamp, extracts the first time-stamp and correction value from the first message, receives a second time-stamp, extracts the second time-stamp and correction value, determines an error signal between first time-stamp and second time-stamp, and adjusts the frequency of the oscillator based on the error

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KHALED M KASSIM/Primary Examiner, Art Unit 2468